Title: Thomas Appleton to Thomas Jefferson, 30 July 1816
From: Appleton, Thomas
To: Jefferson, Thomas


          
            Leghorn 30th July 1816.
          
        	My last respects, Sir, were in date of the 30th of May, and which went by the Schooner Fanny, Capt: Selby for New York; at the Same time I shipp’d to the care of the collector for that port, in order to be forwarded to you, a Case containing 57 bottles of Carmigniano wine.—I have now shipp’d on board the ship Von-Hollen Capt: Ralph Porter, bound to Baltimore, two Cases of Tuscan-wine—No 1. contains 57 bottles of Artiminiano—No 2, contains an equal number of bottles of Chianti-wine, this latter is of a very high flavour; and both are directed to the care of the Collector for that port—by the next vessel, I am in
			 hopes, to be able to forward the Ama; a
			 wine of a very Superior quality, indeed.—The vessel unexpectedly departing in the course of the day, allows me only the time, to Renew the expressions of my very Sincere Respect & esteem.
          Th: Appleton
        